Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 1 of 8 PagelD #: 6

EXHIBIT A
Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 2 of 8 PagelD #: 7

IN THE CIRCUIT COU

SELMA LONG,
Plaintiff,

V.
CRACKER BARREL OLD COL

Defendants,

Comes now the Plaintiff, by ant
and brings claims for negligence, V
for the safety of invited persons
Country Store, Inc., (Cracker Barre
when, on or about the 28" day of J
risk of harm due to the fact that haz
of Cracker Barrel, whereby any
establishment. The Plaintiff was na
not take any preventive measures to

fall and subsequent injuries.

Sam

1. That all events relatiy

RT OF RALEIGH COUNTY, WEST VIRGINIA

Civil Action Number: 20-C- QS is

INTRY STORE, INC.

   
 

RAI s:

RECE), SHC

ED Anny NTY

N24 appq

p
COMPLAINT Cul H ELANAGAN
ERK

CIRCUIT Cy.

1 through counsel, New, Taylor & Associates, and hereby sues
Nillful, wonton and reckless conduct, with complete disregard
onto the property owned by Defendant, Cracker Barrel Old
1). This civil action is a result of injuries sustained by Plaintiff,
une, 2018, unknown to her, was exposed to a foreseeable high
ardous condition(s) were allowed to remain in the entrance/exit

and all invited persons were required to enter/exit the
t warned of this hazardous condition(s), and the Defendant did

repair and/or warn of said hazard(s), resulting in the Plaintiff's

URISDICTION AND VENUE

1g hereto occurred in Raleigh County, West Virginia.

Therefore, jurisdiction and venue are proper in the Circuit Court of

Raleigh County, Wes

t Virginia.

 
Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 3 of 8 PagelD #: 8

10.

THE PARTIES

 

The Plaintiff is a resident of Raleigh County, West Virginia.

The Defendant, Cracker Barrel, is a corporation conducting business in West

Virginia, licensed and currently in good standing through the West Virginia

Secretary of State.

That on or about the

FACTS

 

28" day of June, 2018, the Plaintiff was an a patron of the

Defendant’s place of business, located at 2112 Harper Road, Beckley, Raleigh

County, West Virginia.

After having a meal
premises.

Cracker Barrel has

with her family, Plaintiff was attempting to exit Defendants

wo sets of doors that invited patrons are required to pass

through, either entering or exiting the prernises.

Plaintiff was exiting

without incident.

Cracker Barrel and had passed through the first set of doors

Upon attempting to exit the second set of doors, the Plaintiff pushed the left door

open, was stepping through, when she tripped.

The flooring leading
threshold being elev
condition.
Subsequent to trippin
door, which Plaintiff

adding momentum to

to the threshold is lower than the threshold, resulting in the

ated above the level of the floor, resulting in a hazardous

p over the elevated door threshold, as Plaintiff was falling, the
had pushed upon, swung shut, striking the Plaintiff in the back,

her fall, where she landed face down on the cement sidewalk,

resulting in extremely serious injuries.

 
Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 4 of 8 PagelD #: 9

11.

12.

13.

14,

15.

I

That at the time of the incident that makes the basis of this complaint, hazardous
condition(s) had been allowed to stand unattended and unidentified in the
entrance/exit area of the Defendant’s place of business, where all invited persons

are required walk “ entering/exiting the premises.

COUNTI

scutes NEGLIGENCE

Plaintiff hereby reste and incorporates by reference the allegations / facts
contained in this Cotnplaint as set forth herein.

Defendant had a duty to exercise a degree of care to keep and maintain the
premises in a reasonably safe condition, ensuring that it provide a safe, hazard
free environment for|the patrons on its property.

Defendants breached said duty by allowing the hazardous condition(s) to remain
unattended and unidentified in the entrance/exit doorway of its place of business
where patrons were required to walk when entering or exiting the premises.

As a direct and proximate result of Defendant’s negligence, Plaintiff sustained

damages as set forth herein.

DAMAGES
Plaintiff has suffered actual damages as a direct and proximate result of

Defendant’s actions dr inactions which include, but are not limited to, traumatic
hemorrhage of cerebrum, traumatic subdural hemorrhage, maxillary fracture,
fracture of orbital flaor, fracture of nasal bones, fracture of base of skull, a T8

fracture subacute, abrasions to the head, face and back, and weakness.

 
Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 5 of 8 PagelD #: 10

17.

18.

20,

21.

22.

23.

24.

25.

That as a direct and p
Plaintiff has incurrd
inconvenience, loss of
to do so in the future.
That as a direct and pr

incurred past, present

roximate result of the actions of the Defendant,
d past, present and future mental pain and suffering,

[the enjoyment of life and emotional distress, and will continue

yximate result of the actions of the Defendant, Plamtiff has

ind future physical pain and suffering, inconvenience, loss of

the enjoyment of life, and will continue to do so in the future.

That Plaintiff has incur

$223,288.78

red past, present and future medical costs, which total

RELIEF DEMANDED

Plaintiff demands cornpensatory damages for past, present and future medical

expenses, and all oth

er such loss of services in a fair and just amount to be

determined by the jury at trial.

Plaintiff demands general damages for past, present and future pain and suffering,

mental anguish, pernjanent injury, inconvenience, loss of the enjoyment of life

and emotional distregs in a fair and just amount to be determined by the jury at

trial.

Plaintiff demands punitive damages in a fair and just amount to be determined by

the jury at trial.

Plaintiff demands prée-judgment and post-judgment interest.

Plaintiff demands cogts and attorney fees expended in this action.

Plaintiff demands any other further general or specific relief which the Court or

the jury deems just and proper. A jury trial is requested.

 
Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 6 of 8 PagelD #: 11

Selma Long
By Counsel,

Stephen P. Néw, WV State Bar ID No. 7756
Amanda J. Taylor, WV State Bar ID No. 11635
114 Main Street

Beckley, West Virginia 25801

304-250-6017

 
Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 7 of 8 PagelD #: 12

CIVIL C
IN THE CIRCUIT COUR

I, CASE STATEMENT

SELMA LONG,
Plaintiff,

Vv.

Cracker Barrel Old Country Store, In

C/O CT Corporation System

1627 Quartier St.

Charleston, WV 25311-21234
Defendant.

Case # 20-C- os 5 6

Days to Answer: 30

H. TYPE OF CASE:

fit JURY DEMAND:

IV. DO YOU OR ANY OF YOU

xX ‘

CASE WILL BE READY FC

ASE INFORMATION SHEET
T OF RALEIGH COUNTY, WEST VIRGINIA

wie WAC

Type of Service: Personal

Personal Injury

VES
YR TRIAL BY (Month/Year): December, 2020.

R CLIENTS OR WITNESSES IN THIS CASE REQUIRE

SPECIAL ACCOMODATIONS DUE TO A DISABLITY OR AGE? NO
Attorney Name: Stephen P. New Representing Plaintiff
Amanda J. Taylor
Firm: New, Taylor & Associates
Address: 114 Main Strdet
Beckley, WV; 25801
Telephone; (304) 250-6017

AY

Stephen P. New/ Esq. WY State B

Dated: b6°)4-2026

ID No. 7756
Amanda J. Taylor, Esq. WV Sate Ba ID No. 11635

 
Case 5:20-cv-00634 Document 1-1 Filed 09/24/20 Page 8 of 8 PagelD #: 13

IN THE CIRCUIT COURT OF RALEIGH COUNTY, WEST VIRGINIA

SELMA LONG,
Plaintiff,

V.

Civil Action Number: 20-C- QS 4S

CRACKER BARREL OLD COUNTRY STORE, INC.

Defendant.

To the above-named Defendant:
Cracker Barrel Old Country Stor
C/O CT Corporation System
1627 Quarrier St.

Charleston, WV 25311-21234

IN THE NAME OF THE STATE
You are hereby summon

ASSOCIATES, Plaintiff's attorney

SUMMONS
(Civil Case)

e, Inc.

OF WEST VIRGINIA:

ed and required to serve upon NEW, TAYLOR &

, whose address is 114 Main Street, Beckley, WV 25801, an

answer, including any related counter claim or defense you may have, to the complaint filed against

you in the above styled civil action

required to serve your answer within

a true copy of which is herewith delivered to you. You are

30 days after the service of this summons upon you, exclusive

of the day of service. If you fail to do so, thereafter judgment, upon proper hearing and trial, may

be taken against you for the relief (

from asserting in another action any

be asserted in the above ORY
DATED: le: OY ~

action.

lemanded in the complaint and you will! be thereafter barred

claim, cross complaint or defense you may have, which must

 

 

CLERK OF THE COURT /

 
